 
RESCISSION AGREEMENT
 
THIS RESCISSION AGREEMENT, dated as of June 11, 2012  is made by and between
AMERICAN STRATEGIC MINERALS CORPORATION, a Nevada corporation (the “Company”),
AMERICAN STRATEGIC MINERALS CORPORATION, a Colorado corporation (“Amicor
Colorado”), George E. Glasier (“GG”), Kathleen A. Glasier (“KG”), Mike Thompson
(“MT”), Kyle Kimmerle (“KK”), Dave Kimmerle (“DK”), Charles Kimmerle (“CK”),
Sara Kimmerle (“SK”), B-Mining Company, a Colorado corporation (Att: Mike Moore
(“MM”))(“B Mining”), Carla Rosas Zepeda (“CZ”), Andrews Mining LLC (Att: David
Andrews)(“DA”), each a former shareholder of Amicor Colorado  (each a
“Shareholder” and collectively, the “Shareholders”).  The Company, Amicor
Colorado, and the Shareholders are referred to herein collectively as the
“Parties.”
 
WHEREAS, on January 26, 2012, the Company entered into a share exchange
agreement (“Exchange Agreement”) by and among the Company, Amicor Colorado and
the Shareholders pursuant to which the Shareholders exchanged all of the issued
and outstanding shares of Amicor Colorado (the “Amicor Colorado Shares”)  for an
aggregate of 10,000,000 shares of common stock, par value $0.0001 per share, of
the Company (the “Common Stock” or the, “Company Shares”) plus  warrants to
purchase an aggregate of 6,000,000 shares of Common Stock (the “Warrants” or the
“Company Warrants”) (the “Exchange”); and
 
WHEREAS, on January 26, 2012 the Company appointed GG as Chief Executive Officer
and a Director and entered into an employment agreement with GG (the “Employment
Agreement”) dated as of such date, MM was appointed as Chief Operating Officer,
KG was appointed as Secretary, DA was appointed director and KK was appointed
Director (each of GG, MM, KK and DA, an “Amicor Colorado Representative” and
collectively, the “Amicor Colorado Representatives”) and the Amicor Colorado
Representatives, in connection with their appointments, were issued or there was
agreed to be issued additional Warrants or Common Stock of the Company,
including Common Stock issued upon exercise of such Warrants (the “Director
Warrants and Stock”); and
 
WHEREAS, Amicor Colorado, prior to the Exchange Agreement closing, was and
remains the owner of record of certain properties and rights related to
exploration and development of uranium related properties previously conveyed to
Amicor Colorado by certain of the Shareholders or their affiliates (the
“Affiliated Properties”); and
 
WHEREAS, the Parties have amicably determined that it is in their collective
best interest to: (i) rescind the issuances of the Shares and cancel the
Warrants issued under the Exchange Agreement (other than Shares/Warrants issued
to MT) in such amounts and as set forth on Schedule A, Column B and C annexed
hereto (ii) terminate the leases between certain of the Shareholders as they
relate to the Affiliated Properties (with the exception of the Affiliated
Property referred to as the “Dunn Property”, which is subject to that certain
lease agreement by and between Amicor Colorado and Nuclear Energy Corporation
dated as of December 28, 2011 (the “Dunn Property Lease”) which such lease shall
remain in full force and effect; (iii) cancel the Employment Agreement by mutual
agreement without any payment or further obligation of Company to GG or GG to
Company; (iii) provide for and accept the voluntary resignations of the Amicor
Colorado Representatives from all positions with the Company and any of its
affiliates, including cancellation of the Director Warrants and Stock; and (iv)
provide for such additional agreements as are set forth herein.
 
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Shareholder
agree as follows:
 
1.           Cancellation of Shares and Warrants (American Strategic Minerals
Corporation (Nevada).
 
a.           The undersigned holders of Company Shares (other than MT) hereby
cancel, waive, relinquish and disclaim in all respects any and all claims and/or
rights to record or beneficial ownership in and to the Company Shares set forth
on Schedule A, Column B next to each such undersigned person’s name.
 
b.           The undersigned holders of Company Warrants (other than MT) hereby
cancel, waive, relinquish and disclaim in all respects any and all claims and/or
rights to record or beneficial ownership in and to the Warrants set forth on
Schedule A, Column C next to each such undersigned person’s name, including any
Common Stock into which such Warrants are not or ever have been converted or are
convertible.
 
c.           All of the Company Shares and the Warrants shall be delivered to
the Company at the address indicated below for notices, together with executed
stock powers and Medallion guarantee signatures promptly following execution of
this Agreement.  Notwithstanding the obligation to deliver such Company Shares
and Warrants for Cancellation, the Secretary of Company shall record such
cancellations  and shall have the full power and authority to direct the
transfer agent for the Company to cancel  such Company Shares and Warrants on
the books and records of the Company as attorney-in-fact for the holders of such
Company Shares and Warrants cancelled hereby or as transferred hereby.
 
2.
Termination of Leases Governing Affiliated Properties.

 
a.           On or about November 2, 2011, each of B-Mining, CZ, DA, KK (on
behalf of himself and Kimmerle Mining LLC), DK and CK (the “Lessors”) entered
into lease agreements with Amicor Colorado (the “Leases”) pursuant to which the
Leasors leased certain mining claims to Amicor Colorado.  In connection with the
execution of this Agreement, each of the Leasors shall enter into lease
termination agreements with Amicor Colorado, effectively terminating the Leases
and releasing the Company and Amicor Colorado from any further obligations or
liabilities thereunder.  Notwithstanding the foregoing, nothing herein shall be
construed to authorize or effectuation the cancellation of the Dunn Property
Lease.
 
 
2

--------------------------------------------------------------------------------

 
 
3.
Employment Agreement termination and Resignations.

 
a.           The Employment Agreement shall be deemed terminated and of no
further force or effect as of the date hereof.  GG acknowledges and agrees that
as a result of such termination all options, warrants and rights to any Common
Stock, which are vested or not vested as of the date hereof, will be hereby
terminated and of no further force or effect, except as set forth above.  For
the absence of doubt, all rights of GG to future awards or issuances of any
shares of Common Stock, under any plan or agreement, option, warrant, plan or
right, and any future vesting thereof, shall terminate.  All rights to any
future salary, bonus, compensation and benefits of GG (other than as expressly
set forth herein) shall terminate as of the date of this Agreement and GG shall
have no further rights or claims thereto.  GG shall be responsible to pay any
and all taxes which are attributable to him pursuant to law and which are
associated with his employment and this Agreement, other than withholding taxes
which have heretofore been withheld from Executive.  GG represents and warrants
that any and all additional agreements and obligations of the Company with GG
and/or KG or any of their affiliates, are hereby terminated and of no further
force and effect, including, without limitation, that certain lease of office
space dated as of January 26, 2012 with Silver Hawk.
 
b.           All external employment-related inquiries as to facts and
circumstances surrounding GG’s separation will be addressed by Mark Groussman
(or a senior officer), and the Company shall direct that their remarks will
indicate only the positions held by GG and that GG voluntarily
resigned.  Notwithstanding anything herein to the contrary, the Company shall
not be limited or in violation of this Agreement with respect to its response to
any regulatory or other governmental inquiry or requirement, including, without
limitation, information contained in any SEC filing or report related to this
Agreement or the termination of GG as an officer, director, shareholder or
executive of the Company, to the extent required by law, rule or regulation.
 
c.           Contemporaneously with the execution of this Agreement, the Amicor
Colorado Representatives do hereby, and each Amicor Colorado Representative does
hereby, resign from each and every position with the Company and any of its
subsidiaries held (including any consultancies or other assignments) said
resignations to be effective immediately upon such person’s execution hereof.
The Amicor Colorado Representatives acknowledge and agree that as a result of
such termination all options, warrants and rights to any Common Stock, including
all Director Warrants and Stock, which are vested or not vested as of the date
hereof, and all contracts, agreements, arrangements or understandings with the
Company or any of its officers, directors, stockholders, promoters or their
affiliates, whether written or oral, will be and hereby are terminated and of no
further force or effect, except as set forth above and neither the Company nor
Amicor Colorado shall have any further liability or obligation to the Amicor
Colorado Representatives.  For the absence of doubt, all rights of each Amicor
Colorado Representative to future awards or issuances of any shares of Common
Stock, under any plan or agreement, option, warrant, plan or right, and any
future vesting thereof, shall terminate.  All rights to any future salary,
bonus, compensation and benefits of Amicor Colorado Representative (other than
as expressly set forth herein) shall terminate as of the date of this Agreement
and Amicor Colorado Representative shall have no further rights or claims
thereto.  Each Amicor Colorado Representative shall be responsible to pay any
and all taxes which are attributable to him pursuant to law and which are
associated with his employment and this Agreement, other than withholding taxes
which have heretofore been withheld from Amicor Colorado Representative.
 
4.
Cooperation.

 
Each of the Parties shall continue to provide such information to the other
Parties as may be necessary for such Party to comply with its continuing
reporting obligations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or as otherwise reasonably requested.  This information shall
include, but not be limited to financial statements of Amicor Colorado for the
three and six months ended June 30, 2012.  The Amicor Colorado Representatives
shall, at all times, provide the Company access to the books and records of
Amicor Colorado on reasonable advance notice to the extent they are in
possession of such.
 
 
3

--------------------------------------------------------------------------------

 
 
5.
Representation Regarding Non assignment; Releases

 
a.           Each of the Parties represents and warrants that he has not
assigned, transferred, sold, or pledged, any Company Shares, Warrants, or any
claim or claims that he has, has had, or may have, against any of the other
Parties. and each of the Parties understands and acknowledges that the other
Parties are relying on the aforesaid warranty and representation.
 
b.            In consideration of the payments and other consideration and
obligations described in this Agreement, the Shareholders hereby release and
discharge the Company, Amicor Colorado, and each of the other Shareholders, and
their respective heirs, executors, successors, assigns, and trust(s)(the
“Releasees”), from and against any and all actions, causes of action, suits,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, claims, and demands,
whatsoever, in law, admiralty, or equity, which each or any of the Releasees and
their respective representatives, agents, attorneys, predecessors, successors,
insurers, administrators, heirs, executors and assigns,  has ever had, now has,
or hereinafter can, shall, or may have, for, upon, or by reason of, any matter,
cause, or thing, whatsoever, whether known or unknown, from the beginning of the
world to the day of the date of this Agreement (other than as a result of any
breach of any obligation set forth in this Agreement).
 
c.           In consideration of the payments and other consideration and
obligations described in this Agreement, the Company hereby releases and
discharges each of the Shareholders, and their respective heirs, executors,
successors, assigns, and trust(s)(the “Releasees”), from and against any and all
actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands, whatsoever, in law, admiralty, or equity, which
the Releasees and their respective representatives, agents, attorneys,
predecessors, successors, insurers, administrators, heirs, executors and
assigns, has ever had, now has, or hereinafter can, shall, or may have, for,
upon, or by reason of, any matter, cause, or thing, whatsoever, whether known or
unknown, from the beginning of the world to the day of the date of this
Agreement (other than as a result of any breach of any obligation set forth in
this Agreement).
 
d.           They Parties agree that they will not publicly or privately
disparage or criticize the Company, Amicor Colorado or the other Shareholders,
or any of their partners, shareholders, members, directors, officers, agents,
attorneys or employees.
 
e.           GG acknowledges and hereby re-affirms GG’s continued obligation to
the Company with respect to confidential, privileged, or proprietary information
to which GG had access, and work product developed, in connection with GG’s
employment with the Company.  This would include, but is not limited to,
information as to the identity of the Company’s clients and its clients’
privileged or confidential information.  GG continues to be prohibited from
disclosing at any time, in whole or in part, such secrets, confidential,
privileged, or proprietary information to any person, firm, corporation, or
other entity under any circumstances, unless consented to by the Company in
writing.  Notwithstanding, GG may utilize any information in his possession in
connection with his continued operation of the business of GG prior to the
effectiveness of the Exchange Agreement and in connection with the continuation
of his activities related thereto.  Further, nothing herein shall be construed
to prevent GG or his assigns from utilizing information relating to Ablation
Technologies, LLC.
 
 
4

--------------------------------------------------------------------------------

 
 
6.           Disclaimer of Rights.
 
None of the Shareholders, shall have any right to any of the cash, claims,
assets or business of the Company or Amicor Colorado, except pursuant to Section
2, i hereunder, if applicable.
 
7.           Miscellaneous
 
a.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
 
b.           Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by and construed under the laws of the State of Nevada without
regard to the choice of law principles thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of Nevada  for the adjudication of any dispute hereunder or in
connection herewith or therewith or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives any objection that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.  Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by
law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
c.           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each party to
this Agreement will be entitled to specific performance hereunder.  Accordingly,
the Parties agree that, in addition to any other remedies available to it at law
or in equity, any party shall be entitled to seek injunctive relief to enforce
the terms of this Agreement.
 
d.           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
e.           Counterparts/Execution.  This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.
 
 
5

--------------------------------------------------------------------------------

 
 
f.           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
g.           Notices.  All notices, requests, demands, and other communications
hereunder shall be in writing and delivered personally or sent by registered or
certified United States mail, return receipt requested with postage prepaid, or
by telecopy or e-mail, addressed as follows: such address as appears on the
books and records of the Company with respect to the Shareholders, and in the
case of the Company, the most recent address for notices set forth from time to
time as the office of the Company in the Company’s SEC filings and reports.  Any
party hereto may change its address upon 10 days’ written notice to any other
party hereto.
 
h.           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith.
 
i.           Attorneys’ Fees.  In the event that it should become necessary for
any party entitled hereunder to bring suit against any other party to this
Agreement for a breach of this Agreement, the parties hereby covenant and agree
that the prevailing party shall be entitled to recover all reasonable attorneys’
fees and costs of court incurred in connection with any such dispute
 
j.           Entire Agreement; Amendments.  This Agreement constitutes the
entire agreement between the parties with regard to the subject matter hereof
and thereof, superseding all prior agreements or understandings, whether written
or oral, between or among the parties.  No amendment, modification or other
change to this Agreement or waiver of any agreement or other obligation of the
parties under this Agreement may be made or given unless such amendment,
modification or waiver is set forth in writing and is signed by all parties to
this Agreement.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
 
k.           Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.
 
l.           Construction.  Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
 
m.           Counterparts; Facsimile Signatures.  This Agreement may be executed
in counterparts, all of which shall be considered one and the same agreement and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties hereto and delivered to the other parties, whether in
facsimile or hard copy.  Each party which delivers to the other parties
facsimile counterparts of this Agreement which are executed by it shall promptly
thereafter deliver to the other parties original hard copy counterparts of this
agreement which are executed by it.
 
 
6

--------------------------------------------------------------------------------

 
 
n.           Acknowledgement and Waiver.  The Shareholders hereby acknowledge
that: (i) Sichenzia Ross Friedman Ference LLP has previously served as counsel
to the Company and in the future may serve as counsel to the Company  Such firm
does not represent the Shareholders.  The Shareholders have been advised by the
foregoing counsel that in connection with this Agreement and the matters
described herein, should retain counsel of their choice with respect to this
Agreement and the matters herein, and to obtain the advice of other counsel
inasmuch as important rights may be involved or affected relative to the matters
herein.  No presumption against any party to this Agreement shall be asserted as
a result of the drafting of or in connection with the drafting and negotiation
of this Agreement and ancillary agreements.
 
[Remainder of page intentionally left blank.]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.
 

 
AMERICAN STRATEGIC MINERALS CORPORATION (Nevada)
         
 
By: 
       
Name: Joshua Bleak
     
Title: Director
           
AMERICAN STRATEGIC MINERALS CORPORATION (Colorado)
           
By:
       
Name: Kathleen Glasier
     
Title: President
           
By:
       
Name: Michael Moore
     
Title: Secretary
 

 
[signature pages continue]
 
 
8

--------------------------------------------------------------------------------

 
 

 
SHAREHOLDERS:
             
George E. Glasier
                             
Kathleen A Glasier
                             
B-Mining Company
                     
By: Michael Moore
     
Title:
             
Carla Rosas Zepeda
                             
Andrews Mining LLC
                     
By:
     
Title:
             
Michael Thompson
                             
Kyle Kimmerle
                             
David Kimmerle
                             
Charles Kimmerle
                             
Sara Kimmerle
                         

 
9
 
 